Title: To George Washington from Henry Knox, 4 October 1791
From: Knox, Henry
To: Washington, George



Sir
War department [Philadelphia], October 4th 1791.

I had the honor, on the first instant, to submit to you, the general substance of the late communications from Major General St Clair. I now take the liberty to enclose, the copy of a letter from the Secretary of the Treasury, with the copy of a letter to him from Lieut: Colonel Beckwith, and the copy of speeches made by Lord Dorchester, to Brant, and the Western indians. I have the honor to be, Sir, with the highest respect, Your most obedt humble servt

H.Knox

